Citation Nr: 1129549	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to January 1946 and received the Purple Heart.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide appellant's claim so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  In essence, she asserts that his service-connected posttraumatic stress disorder (PTSD) lead to a heart condition, which lead to his death.  More specifically, appellant contends that the stress the Veteran endured as one of the few survivors following the sinking of the U.S.S. Indianapolis contributed to his heart condition and that although he did not seek medical attention in the years prior to the development of heart problems and the diagnosis of PTSD, he exhibited all the symptoms of PTSD.  See December 2008 VA Form 21-534; VA Forms 21-4138 dated January 2009 and February 2009; statements in support of claim dated April 2009, March 2010 and May 2010.  The Veteran's certificate of death reveals that he died of congestive heart failure, due to (or as a consequence of) hypoxia, which in turn was due to (or as a consequence of) coronary artery disease.

Review of the claims folder reveals that additional development must be undertaken by the RO/AMC before a final decision can be issued on this claim.  As an initial matter, although a January 2009 letter gave appellant general notice of how to substantiate a claim for service connection for the cause of the Veteran's death, it did not provide the specific notice required by Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA must provide the claimant with: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously granted service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the January 2009 letter did not address how the effective date of a claim is determined, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the foregoing, remand is necessary so the RO/AMC can send the appellant complete, proper notice of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death.

As this case is being remanded for the foregoing reason, the Board finds that a medical opinion regarding whether the Veteran's cause of death was a result of his military service or due, at least in part, to his service-connected PTSD, is necessary before a decision is rendered in this case.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  This is especially important given the contentions raised by appellant and her submission of a newspaper article entitled "Study of nearly 2,000 veterans finds that war trauma may lead to future heart disease."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the appellant a notice letter that includes a statement of the conditions for which the Veteran was service-connected at the time of his death, as well as an explanation as to the information or evidence needed to determine a disability rating and effective date for a claim, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  When the foregoing development has been completed, refer the claims file to an appropriate examiner for review.  The examiner should be asked to provide opinions on the following matters:

Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected PTSD caused or contributed to his death?

Is it at least as likely as not that the Veteran's service-connected PTSD either (a) caused or (b) aggravated his fatal congestive heart failure, hypoxia, and/or coronary artery disease?  

Is it at least as likely as not that the Veteran's congestive heart failure, hypoxia, and/or coronary artery disease had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident when the Veteran was immersed in the water for over 110 hours after he had to abandon his ship?

Complete rationale for the opinion(s) should be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of medical opinion.  If the requested report does not include an adequate response to the specific opinion requested, the report must be returned for corrective action.

5.  Finally, readjudicate appellant's claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



